Citation Nr: 1004286	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative arthritis.

2.  Entitlement to service connection for left knee 
degenerative arthritis, status-post total knee replacement.

3.  Entitlement to a compensable rating for scar, shell 
fragment wound, left posterior thigh with muscle damage.

4.  Entitlement to an increased rating for residuals of 
right ankle fracture with limitation of motion, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1940 to July 
1945.  His claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2000 
and June 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to the benefits currently sought on 
appeal.

In August 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).

In December 2007, the Board denied entitlement to the 
benefits currently sought on appeal.  The Veteran then 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  A Joint Motion for Remand was 
submitted in April 2009, and the Court issued an Order 
granting such motion.  As a result, the Court vacated the 
December 2007 Board decision and the issues were remanded to 
the Board for readjudication consistent with the motion.

In June and August 2009, the Board received additional 
evidence and information from the Veteran.

The record contains a Power of Attorney signed in January 
2008, appointing attorney Kenneth Lavan as the Veteran's 
representative.  

The record contained a prior (2002) Power of Attorney 
appointing the American Legion as the Veteran's 
representative.  However, in response to the American 
Legion's request to withdraw representation, the Board, in 
December 2009, found good cause to withdraw as the Veteran's 
representative.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran's service treatment records are largely 
unavailable.  With regard to the Veteran's service 
connection claims for arthritis of the knees, the Joint 
Motion indicated that the Board, in its December 2007 
decision, failed to provide an adequate statement of reasons 
or bases as to whether it met its duty to assist under 38 
CFR 3.159 (c)(2).  The Joint Motion indicated that there is 
no evidence in the record which demonstrates VA efforts to 
reconstruct the Veteran's claims folder or whether VA 
attempted to get any morning reports or service treatment 
records.  The Joint Motion pointed to correspondence in 
which the Veteran repeatedly requested that VA try to 
obtain/reconstruct his service treatment records, to include 
any morning reports.  The Board has since received from the 
Veteran copies of two morning reports dated in 1944 (see 
2009 submission).

The Joint Motion also indicated that the service connection 
claims for arthritis of the knees should be remanded for a 
new examination.  The Veteran had combat service and he 
asserts that "the 31 jumps he undertook while in combat 
affected his knees upon landing and have caused pain since 
that time."  It was noted that the Board, in December 2007, 
presumed the Veteran's statement credible, but the examiner 
who examined the Veteran in September 2007 did not consider 
that the Veteran completed 31 parachute jumps.  The examiner 
apparently considered that the Veteran suffered injuries in 
only two parachute jumps. 

Moreover, the Joint Motion indicated that the Board should 
address the Veteran's contention that he was consistently 
rated at 10 percent since 1949.  Although a February 1950 
letter from the RO indicated that the Veteran's ankle and 
thigh ratings combined were 10 percent, effective December 
21, 1949, a July 2000 letter from the RO to the Veteran 
indicated that both the Veteran's ankle and thigh disability 
were rated at zero percent.  This discrepancy should be 
resolved.

Furthermore, according to a statement, received at the Board 
in July 2009, the Veteran stated that his scar wound on his 
left thigh has "worsened and continues to give me 
problems."  He submitted a July 2008 private operative 
report that shows that he had shrapnel extracted from his 
left lower extremity.  Also in the statement, the Veteran 
stated that his right ankle "continues to worsen and 
deteriorate."  Given the Veteran's statements of worsening 
disability, a VA examination should be afforded to him in 
order to determine the current severity of his service 
connected scar and residuals of right ankle fracture.  
 
Lastly, the Board notes that the Veteran submitted with his 
statement medical records from his private physician, Dr. A. 
DeJarnette.  According to a May 2009 medical assessment 
which appears to be completed for disability with the Social 
Security Administration (SSA), Dr. DeJarnette noted a 
current diagnosis of arthritis of the legs, in pertinent 
part, and opined that he is aware that the Veteran served in 
the military, and opined that it is more than likely that 
the Veteran's current diagnosis and symptoms listed in the 
assessment are a direct result of the Veteran's military 
service.  See "Service-Connected Questionnaire" dated in 
May 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should attempt to reconstruct 
all missing service treatment records, 
to include morning reports, to the 
extent possible.  Request that the 
Veteran complete NA Form 13055, Request 
for Information Needed to Reconstruct 
Medical Data and NA Form 13075, 
Questionnaire About Military Service.  
He should provide as much detail as he 
can about his military service and his 
reported inservice injury, to include 
his full company designation, the name 
and location of the facilities in which 
he was treated, the length of his 
treatment, and any other information 
that may assist VA in locating relevant 
medical records.

All reconstruction efforts must be 
documented and associated with the 
claims folder along with additional 
procedures that the RO finds appropriate 
for reconstructing the claims folder.  
If no records are available, 
documentation to that effect is required 
and should be associated with the claims 
folder.  

2.  If the Veteran is currently 
receiving SSA disability benefits, 
contact the SSA and request copies of 
all adjudications regarding the Veteran 
and accompanying medical records relied 
upon in those determinations.

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his bilateral knee arthritis.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  The examiner should 
provide a comprehensive report, and 
provide a complete rationale for any 
conclusions reached.

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
Veteran's current arthritis of the right 
and left knees is related to his active 
service.  The examiner should reconcile 
any opinion with Dr. Hartz' September 
2007 opinion, Dr. Gordon's December 2007 
letter, and Dr. DeJarnette's May 2009 
opinion.  In reaching an opinion, the 
examiner should consider the Veteran's 
assertion that he injured his knees in 
31 parachute jumps.  

4.  The RO should verify the disability 
ratings and effective dates assigned 
since 1949 for service connected 
shrapnel wound of left thigh and 
residuals of right ankle fracture.  In 
doing so, the RO should review the 
current record, to include a RO letter 
dated in February 1950, indicating 
combined ankle and thigh ratings of 10 
percent, effective December 21, 1949, 
and the RO's July 2000 letter to the 
Veteran, indicating that the ankle and 
thigh disabilities were rated as zero 
percent, and reconcile the apparent 
conflict.

5.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
shrapnel wound scar of the left thigh.  
The examiner should review the claims 
folder prior to the examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner should be asked to provide a 
complete rationale for his or her 
opinions and conclusions in the 
examination report.

The examiner should indicate whether the 
left thigh scar is superficial, poorly 
nourished, or with repeated ulceration; 
or is tender and painful on objective 
demonstration, as well as document the 
size of the scar in square centimeters.  

The examiner should also recognize any 
of the Muscle Groups involved, and 
specify the degree of injury to those 
muscle groups, as well as what 
functional abilities are affected.  
Further, the examiner should identify 
the etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she 
should comment concerning the presence 
or absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  All opinions 
and conclusions must be supported by 
complete rationale.

6.  The RO should schedule the Veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected residuals of right 
ankle fracture.  All required tests and 
studies should be completed.  The claims 
folder and a copy of this REMAND, must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
findings, and the reasons and bases, 
should be set forth in sufficient 
detail.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

The examiner should note all relevant 
pathology associated with the Veteran's 
service-connected residuals of right 
ankle fracture.  In particular, the 
examiner should provide the ranges of 
motion of the Veteran's right ankle.  
The examiner should specifically note 
whether ankylosis of the right ankle is 
present.  

7.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claims.  All 
applicable laws and regulations should 
be considered.  If any benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

